State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 11, 2014                   D-51-14
___________________________________

In the Matter of THOMAS W.
   PLIMPTON, a Suspended
   Attorney.

COMMITTEE ON PROFESSIONAL                   MEMORANDUM AND ORDER
   STANDARDS,
                    Petitioner

THOMAS W. PLIMPTON,
                      Respondent.

(Attorney Registration No. 2849966)
___________________________________


Calendar Date:   September 3, 2014

Before:   McCarthy, J.P., Garry, Rose, Egan Jr. and Clark, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael G. Gaynor of counsel), for petitioner.

      Corrigan, McCoy & Bush, PLLC, Rensselaer (Scott W. Bush of
counsel), for respondent.

                             __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1997.
He formerly maintained an office for the practice of law in the
City of Plattsburgh, Clinton County.

      By decision and order dated April 17, 2014, this Court
found respondent guilty of professional misconduct immediately
threatening the public interest and suspended him from the
practice of law pending consideration of the disciplinary charges
                              -2-                D-51-14

filed against him (Matter of Plimpton, 116 AD3d 1297 [2014]). We
then granted petitioner's motion for an order declaring that no
factual issues were raised by the pleadings (see 22 NYCRR 806.5).
We now find respondent guilty of the two charges of professional
misconduct set forth in the petition and supplementary petition
alleging that, between June 2009 and June 2013, he converted over
$29,000 in funds that he received from, among other things,
billing clients for fraudulent expenses, and then using those
funds for personal purposes. Consequently, respondent is guilty
of violating Rules of Professional Conduct (22 NYCRR 1200.0) rule
8.4 (b), (c), (d) and (h) by having engaged in conduct that was
illegal, involved dishonesty, fraud, deceit or misrepresentation,
was prejudicial to the administration of justice, and adversely
reflected on respondent's fitness as a lawyer.

      We have now heard respondent in mitigation and conclude
that, under all of the circumstances presented and in order to
protect the public, deter similar professional misconduct and
preserve the reputation of the bar, respondent's fraudulent and
deceptive misconduct warrants his disbarment (see Matter of
Chamblee, 96 AD3d 1343, 1344 [2012]; Matter of Kahn, 37 AD3d 949,
950 [2007]; Matter of Van DeLoo, 240 AD2d 940, 944-945 [1997], lv
denied 90 NY2d 811 [1997]). As previously noted by this Court,
"conversion of client funds [is] a most serious violation of an
attorney's ethical obligations," and it is viewed accordingly
(Matter of Balok, 2 AD3d 887, 887 [2003]).

      McCarthy, J.P., Garry, Rose, Egan Jr. and Clark, JJ.,
concur.



      ORDERED that respondent is found guilty of professional
misconduct as charged in the petition and supplemental petition;
and it is further

      ORDERED that respondent is disbarred and his name is
stricken from the roll of attorneys and counselors-at-law of the
State of New York, effective immediately; and it is further
                              -3-                  D-51-14

      ORDERED that respondent is commanded to desist and refrain
from the practice of law in any form, either as principal or as
agent, clerk or employee of another; and respondent is hereby
forbidden to appear as an attorney or counselor-at-law before any
court, judge, justice, board, commission or other public
authority or give to another an opinion as to the law or its
application, or any advice in relation thereto; and it is further

      ORDERED that respondent shall comply with the provisions of
this Court's rules regulating the conduct of disbarred attorneys
(see 22 NYCRR 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court